     Case: 1:19-cv-01400 Document #: 34 Filed: 05/22/19 Page 1 of 2 PageID #:109




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


 LINETTE EDMOND COLLINS,

                         Plaintiff,
                                                               Civ. No. 1:19-cv-01400
               v.
                                                               Hon. Ronald A. Guzman
 AETNA LIFE INSURANCE COMPANY
 AND AETNA INC.,

                         Defendants.


   JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Plaintiff Linette Edmond Collins (“Plaintiff”) and Defendants Aetna Life Insurance

Company and Aetna Inc. (“Defendants”) (collectively, “the Parties”), through their respective

counsel, hereby stipulate as follows:

        1.      Plaintiff filed the Complaint on February 26, 2019, ECF No. 1, and an Amended

Complaint on May 13, 2019, ECF No. 32. Defendants assert that Plaintiff is bound to individually

arbitrate her claims and were prepared to file a motion to compel individual arbitration.

        2.      The Parties stipulate that the above case be dismissed without prejudice and without

costs to any party pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        3.      Subject to and without waiving any of their defenses to Plaintiff’s claim (including

but not limited to any and all defenses as to the timeliness of Plaintiff’s original filing in this case

and all jurisdictional defenses), Defendants and their subsidiaries and affiliates, including Aetna

Medicaid Administrators, LLC, agree to toll the statute of limitations for Plaintiff’s individual Fair

Labor Standards Act and individual Illinois Minimum Wage Law claim from the date the

Complaint was filed through July 20, 2019, to the extent that Plaintiff files such claims in

arbitration.
    Case: 1:19-cv-01400 Document #: 34 Filed: 05/22/19 Page 2 of 2 PageID #:109




       4.      Plaintiff in turn agrees that if she re-files these claims in arbitration, she will file

only an individual arbitration and she will not file class or collective arbitration claims.


Respectfully submitted,

 By: /s/ Douglas M. Werman                        By: /s/ Sari M. Alamuddin (with consent)
 Douglas M. Werman                                    Sari M. Alamuddin
 Maureen A. Salas                                     MORGAN, LEWIS & BOCKIUS LLP
 Sarah J. Arendt                                      77 West Wacker Drive, 32nd Floor
 Zachary C. Flowerree                                 Chicago, IL 60601-5094
 WERMAN SALAS P.C.                                    Tel: 312.324.1158
 77 West Washington St., Suite 1402                   Fax: 312.324.1001
 Chicago, Illinois 60602                              Email: sari.alamuddin@morganlewis.com
 Tel: (312) 419-1008
 Email: dwerman@flsalaw.com                            Michael J. Puma (admitted pro hac vice)
         msalas@flsalaw.com                            W. John Lee (admitted pro hac vice)
         sarendt@flsalaw.com                           Lauren Marzullo (admitted pro hac vice)
         zflowerree@flsalaw.com                        MORGAN, LEWIS & BOCKIUS LLP
                                                       1701 Market Street
 Travis M. Hedgpeth                                    Philadelphia, PA 19103-2921
 THE HEDGPETH LAW FIRM, PC                             Tel: 215.963.5000
 3050 Post Oak Blvd., Suite 510                        Fax: 215.963.5001
 Houston, Texas 77056                                  Email: michael.puma@morganlewis.com
 Tel: (281) 572-0727                                           john.lee@morganlewis.com
 Email: travis@hedgpethlaw.com                                 lauren.marzullo@morganlewis.com

 Jack Siegel                                          Counsel for Defendants
 SIEGEL LAW GROUP PLLC
 2820 McKinnon, Suite 5009                            Date: May 22, 2019
 Dallas, Texas 75201
 Tel: (214) 790-4454
 Email: jack@siegellawgroup.biz

 Counsel for Plaintiff

 Date: May 22, 2019
